Citation Nr: 1748795	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO. 13-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, claimed as a result of exposure to Agent Orange (herbicides).

2. Entitlement to service connection for glaucoma, claimed as a result of exposure to Agent Orange (herbicides).


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Accredited Agent


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was originally before the Board in November 2016 when the claims were remanded to provide the Veteran with a BVA Travel Board hearing. It appears that the Veteran no longer wants such a hearing, as the RO returned the appeal to the Board in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is required prior to review of the issues on appeal.

The Veteran reported, in a June 2017 statement, that he had been receiving treatment at the VA Chattanooga Clinic from 2006 to the present for Agent Orange exposure. However, VA treatment records in the claims file are only available through March 2013. The Veteran also stated, in June 2017, that he had been told by his VA treating doctor that he had "Agent Orange in [his] body." The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records. 

The Board also notes that records in the Veteran's Virtual VA claims file reflect that the Veteran has been awarded Social Security Administration (SSA) disability benefits. The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA. These records may be highly relevant to the Veteran's claims. Therefore, VA must attempt to obtain these records. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his claimed disabilities. After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case. 

Regardless of whether the Veteran responds all outstanding VA treatment records should be obtained.

2. Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran. 

All requests for records and their responses should be clearly delineated in the claims folder. The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3. Upon completion of the above, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

